DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 and 15-22 are pending.
Claims 12-14 are cancelled.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1-11 and 15-22 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Shirakata (US 2012/0150470 A1) teaches an image forming system that includes an image forming apparatus and a server. The image forming apparatus includes a calibration unit configured to calibrate first correction data based on measured data; a simulation unit configured to calculate second correction data from an input value by using a transfer function; an image forming unit configured to form an image based on the first and second correction data; and a transmitting unit configured to transmit the measured data to the server. The server includes a receiving unit configured to receive the measured data from the image forming apparatus; a updating unit configured to update the transfer function based on the measured data; a setting unit configured to set the updated transfer function to the simulation unit of the image forming apparatus.
NISHIKAWA (US 2020/0101717 A1) teaches a learning device targeted for a printer including a printer head that discharges ink. The learning device includes: an information obtaining section configured to obtain a parameter that affects ink discharge failures of the print head; an event data obtaining section configured to obtain event data regarding an occurrence state of the ink discharge failures; and a learning section configured to perform machine learning on a prediction condition of an occurrence interval of the ink discharge failures in accordance with a learning data set created based on the parameter and the event data. The learning device included in a server performs learning based on the parameter and the event data, which are obtained by the actual operation of the printer.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
wherein the transmission/reception unit is further configured to determine a priority of prediction processing of the second target value in the server by the prediction information when transmitting the prediction information to the server, and transmit priority information indicating the determined priority to the server, and wherein the transmission/reception unit is further configured to increase the priority as the first error increases or as a change amount of the first target value predicted by the prediction unit increases.

Independent claim 20 includes similar limitations and reasons for allowance as independent claim 1.
Claims 2-11, 15-19 and 21 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-11, 15-19 and 21 are allowable.
Claim 22 is a dependent claim of claim 20. The claim 20 is allowable, and therefore, claim 22 is allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116